DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on May 26, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on May 26, 2021 has been entered.
The amendment of claims 10, 23 and 24 is acknowledged.
The new claims 28 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13, 16, 17, 19, 21-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa’741 (US 2014/0240741), and further in view of Kurihara’171 (US 2009/0316171), Matsui’859 (US 2011/0043859).
     With respect to claim 10, Ogawa’741 teaches a printing apparatus (Fig.1, item 200) comprising:
     (A) a printer (Fig.1, item 250) that prints an image on a sheet; 
     (C) a storage device (paragraph 33) that stores page description language (PDL) data, wherein the PDL data includes PDL commands of a plurality of pages received from an external apparatus[As shown in Fig.1, the computer 100 transmits the PDL data to the image forming device 200. Therefore, when image forming device 200 is considered to store the received PDL data after receiving it]: and 
     (D) at least one processor (paragraph 33) that executes a set of instructions:
     (d) to cause the printer to execute printing based on the generated image data (Fig.4, step S13).
     Ogawa’741 does not teach (B) an operation panel that receives an operation from a user; wherein the PDL commands include a register command and another command other than the register command, wherein the register command is a command for registering a resource which can be used across more than one page, wherein the register command is included in a page structure of a page among the plurality of pages, and the register command is included in the page structure defined by a command indicating a start of page description and a command indicating an end of page description; and 49562552-v1(a) to receive, via the operation panel, a delete instruction for deleting a selected page of the plurality of pages; (b) in a case where PDL commands 
     Kurihara’171 teaches (B) an operation panel that receives an operation from a user (Fig.2, item 23); 
     (a) to receive, via the operation panel, a delete instruction for deleting a selected page of the plurality of pages [As shown in Fig.4, when the button 72 is being activated, the selected page is being deleted].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa’741 according to the teaching of Kurihara’171 to include an operation panel to delete the unwanted page because this will allow only the desired pages in the printer to be processed and printed.
     The combination of Ogawa’741 and Kurihara’171 does not teach wherein the PDL commands include a register command and another command other than the register command, wherein the register command is a command for registering a resource which can be used across more than one page, wherein the register command is included in a page structure of a page among the plurality of pages, and the register command is included in the page structure defined by a command indicating a start of page description and a command indicating an end of page description; (b) in a case 
     Matsui’859 teaches wherein the PDL commands include a register command and another command other than the register command [as shown in Fig.4, the PDL includes instructions which include a command indicating a start and end of a page, a command indicating an instruction to draw an image, and a command indicating rasterization and use of a resource and data attached to each instruction (paragraph 43)], wherein the register command is a command for registering a resource which can be used across more than one page (paragraphs 78 and 79), wherein the register command is included in a page structure of a page among the plurality of pages (Fig.4), and the register command is included in the page structure defined by a command indicating a start of page description and a command indicating an end of page description (Fig.4);
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogawa’741 and Kurihara’171 according to the teaching of Matsui’859 to include the PDL command indicating the contents (a resource) which are being shared with each page because this will allow the print job to rasterize more effectively.

     Since Ogawa’741 has suggested that the received PDL data of a job includes the common register commands for all of the pages in the job (Fig.2 and Fig.4) and the individual register commands for each individual pages in the said job, Kurihara’171 teaches that the pages in a job is being displayed and the desired displayed page is being selected and deleted from the job (Fig.4) and Matsui’859 teaches that the PDL data includes the page structure of each page among the plurality page and the page structure including a variety of commands including the commands to register the reusable objects to be reused in other pages (paragraphs 78 and 79),  therefore,  it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to display the pages associated with the received PDL data of the job on a display included a printer and to delete the unwanted page from the job via the said display so that only the PDL command associated with the individual deleted page is being deleted while the common PDL command associated with all of the pages and the PDL command associated with other individual pages in the job are not being deleted (in a case where PDL commands constituting a page structure of the selected page includes the register command, to edit, the PDL 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogawa’741, Kurihara’171 and Matsui’859 to display the pages associated with the received PDL data of the job on a display included in a printer and to delete the unwanted page from the job via the said display so that only the PDL command associated with the individual deleted page is being deleted while the common PDL command associated with all of the pages and the PDL command associated with other individual pages in the job are not being deleted (in a case where PDL commands constituting a page structure of the selected page includes the register command, to edit, the PDL data based on the delete instruction of the selected page, wherein the register command included in the page structure of the selected page remains in the edited PDL data while the another command among the group of PDL commands constituting the selected page is deleted) because this will allow the unwanted page in 
     With respect to claim 11, which further limits claim 10, Ogawa’741 teaches the resource is at least one of rendering data of font and rendering data of character for printing the PDL data (Fig.3).
     With respect claim 13, which further limits claim 11, the combination of Ogawa’741, Kurihara’171 and Matsui’859 does not teach wherein the at least one processor further executes the instructions:(e) to output as the edited PDL data, all of PDL commands included in page structures of pages other than the selected page to be deleted; (f)to discard the another command among the PDL commands included in page structures of the selected page, without outputting the another command; and (g) edit the PDL data so that the register command included in page structures of the selected page remains in the edited PDL data, by retracting the register command included in page structures of the selected page and outputting a group of PDL commands including the retracted register command when outputting the group of PDL commands included in page structures of subsequent pages, other than the selected page.
     Since Ogawa’741 has suggested that the received PDL data of a job includes the common register commands for all of the pages in the job and the individual register 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogawa’741, Kurihara’171 and Matsui’859 to display the pages associated with the received PDL data of the job on a display included in a printer and to delete the unwanted page from the job via the said display so that only the PDL command associated with the individual deleted page is being deleted while the common PDL command associated with all of the pages and the PDL command associated with other individual pages in the job are not being deleted and the printer performs operation to print the remaining page according to the edited PDL data which only includes the PDL data associated with the undeleted pages (wherein the at least one processor further executes the instructions:(e) to output as the edited PDL data, all of PDL commands included in page structures of pages other than the selected page to be deleted; (f)to discard the another command among the PDL commands included in page structures of the selected page, without outputting the another command; and (g) edit the PDL data so that the register command included in page structures of the selected page remains in the edited PDL data, by retracting the register command included in page structures of the selected page and outputting a group of PDL commands including the retracted register command when outputting the group of PDL commands included in page structures of subsequent pages, other than the selected page) because this will allow only the wanted pages in the PDL are being printed so the less resources being wasted.
claim 16, which further limits claim 10, Ogawa’741 teaches wherein the another command includes a start command indicating a start of a page, and an end command indicating an end of the page (Fig.2 and Fig.3).
     With respect to claim 17, which further limits claim 10, Ogawa’741 teaches wherein 
the at least one processor further executes the instructions: (e) to determine whether or not the resource registered in accordance with the register command is valid across a plurality of pages included in the PDL data [as shown in Fig.2 and Fig.3, some commands in the PDL data are associated with all of the pages in the print job and the some commands in the PDL data are associated with each individual page and as shown in Fig.4, the printer performs printing operation according to the received PDL data. Therefore, the printer is considered to determine whether or not the resource registered in accordance with the register command is valid across a plurality of pages included in the PDL data in order to determine the commands in the PDL data which are associated with all of the pages in the print job].
     The combination of Ogawa’741, Kurihara’171 and Matsui’859 does not teach (f) to delete all of the PDL commands constituting the selected page in a case where it is determined that the resource registered in accordance with the register command is not valid across the plurality of pages included in the PDL data.
     Since Ogawa’741 has suggested that the received PDL data of a job includes the common register commands for all of the pages in the job and the individual register commands for each individual pages in the said job (Fig.2 and Fig.3), the printer performs printing operation according to the PDL data (Fig.4), Kurihara’171 teaches that the pages in a job is being displayed and the desired displayed page is being selected 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogawa’741, Kurihara’171 and Matsui’859 to display the pages associated with the received PDL data of the job on a display included in a printer and to delete the unwanted page from the job via the said display so that only the PDL command associated with the individual deleted page is being deleted while the common PDL command associated with all of the pages and the PDL command associated with other 
     With respect to claim 19, which further limits claim 17, the combination of Ogawa’741, Kurihara’171 and Matsui’859 does not teach wherein the at least one processor further executes the instructions (g) to include the register command among the PDL commands included in the page structure of the selected page in the PDL commands constituting the selected page in the PDL commands constituting subsequent pages other than the selected page in a case where it is determined that the resource registered in accordance with the register command is valid across the plurality of pages included in the PDL data.
     Since Ogawa’741 has suggested that the received PDL data of a job includes the common register commands for all of the pages in the job and the individual register commands for each individual pages in the said job (Fig.2 and Fig.3), the printer performs printing operation according to the PDL data (Fig.4), Kurihara’171 teaches that the pages in a job is being displayed and the desired displayed page is being selected and deleted from the job (Fig.4), and Matsui’859 teaches that the PDL data includes the page structure of each page among the plurality page and the page structure including a variety of commands including the commands to register the reusable objects to be 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogawa’741, Kurihara’171 and Matsui’859 to display the pages associated with the received PDL data of the job on a display included in a printer and to delete the unwanted page from the job via the said display so that only the PDL command associated with the individual deleted page is being deleted while the common PDL command associated with all of the pages and the PDL command associated with other 
     With respect to claim 21, which further limits claim 17, Ogawa’741 teaches wherein the another command includes a start command indicating a start of a page, and an end command indicating an end of the page (Fig.2 and Fig.3).
     With respect to claim 22, which further limits claim 10, the combination of Ogawa’741 and Matsui’859 does not teach wherein the at least one processor further executes the instructions: (e) to generate a preview image of the plurality of pages; (f) to display the generated preview image on the operation panel; and (g) to receive the delete instruction for deleting the page selected from among the displayed preview image of the plurality of pages.
     Kurihara’171 teaches wherein the at least one processor further executes the instructions: (e) to generate a preview image of the plurality of pages (Fig.4); 
     (f) to display the generated preview image on the operation panel (Fig.4); and 

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogawa’741 and Matsui’859 according to the teaching of Kurihara’171 to generate the preview image associated with each page in the PDL data because this will allow user to know what are the pages in the PDL data.
    With respect to claim 23, it is a method claim that claims how the printing apparatus of claim 10 to perform printing.  Claim 23 is obvious in view of Ogawa’741, Kurihara’171 and Matsui’859 because the claimed combination operates at the same manner as described in the rejected claim 10. In addition, the reference has disclosed a printing apparatus to perform printing, the process (method) to perform printing is inherent disclosed to be performed by a processor in the printing apparatus when the printing apparatus performs the operation to perform printing.
     With respect to claim 24, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 24 claims how the printing apparatus of claim 10 executes to perform printing.  Claim 24 is obvious in view of Ogawa’741, Kurihara’171 and Matsui’859 because the claimed combination operates at the same manner as described in the rejected claim 10. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
claim 26, which further limits claim 10, the combination of Ogawa’741, Kurihara’171 and Matsui’859 does not teach wherein the PDL data is edited based on the delete instruction of the selected page so that the register command included in the page structure of the selected page is included in at least one page other than the selected page.  
     Since Ogawa’741 has suggested that the received PDL data of a job includes the common register commands for all of the pages in the job and the individual register commands for each individual pages in the said job (Fig.2 and Fig.3), the printer performs printing operation according to the PDL data (Fig.4), Kurihara’171 teaches that the pages in a job is being displayed and the desired displayed page is being selected and deleted from the job (Fig.4), and Matsui’859 teaches that the PDL data includes the page structure of each page among the plurality page and the page structure including a variety of commands including the commands to register the reusable objects to be reused in other pages (paragraphs 78 and 79), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to display the pages associated with the received PDL data of the job on a display included in a printer and to delete the unwanted page from the job via the said display so that only the PDL command associated with the individual deleted page is being deleted while the common PDL command associated with the remaining pages and the other PDL command associated with the remaining page are not being deleted such that to include the PDL command for registering the reusable objects associated with the deleted page(the selected page) in other page’s PDL commands 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogawa’741, Kurihara’171 and Matsui’859 to display the pages associated with the received PDL data of the job on a display included in a printer and to delete the unwanted page from the job via the said display so that only the PDL command associated with the individual deleted page is being deleted while the common PDL command associated with the remaining pages and the other PDL command associated with the remaining page are not being deleted such that to include the PDL command for registering the reusable objects associated with the deleted page(the selected page) in other page’s PDL commands (wherein the PDL data is edited based on the delete instruction of the selected page so that the register command included in the page structure of the selected page is included in at least one page other than the selected page) because this will allow only the wanted pages in the PDL are being printed so the less resources being wasted.
claim 27, which further limits claim 10, the combination of Ogawa’741 and Kurihara’171 does not teach wherein a page structure of a single page is defined with PDL commands which indicate a PDL job start and a PDL job end.
     Matsui’859 teaches wherein a page structure of a single page is defined with PDL commands which indicate a PDL job start and a PDL job end (Fig.4).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogawa’741 and Kurihara’171 according to the teaching of Matsui’859 to include the PDL command indicating the contents (a resource) which are being shared with each page because this will allow the print job to rasterize more effectively.
     With respect to claim 28, Ogawa’741 teaches an information processing apparatus (Fig.1, item 200) comprising: 
     a storage device (paragraph 33) that stores page description language (PDL) data, wherein the PDL data includes PDL commands for a plurality of pages received from an external apparatus [As shown in Fig.1, the computer 100 transmits the PDL data to the image forming device 200. Therefore, when image forming device 200 is considered to store the received PDL data after receiving it], 
     Ogawa’741 does not teach wherein the PDL commands include a register command and another command other than the register command, wherein the register command is a command for registering a resource which can be used across more than one page, wherein the register command is included in a page structure of a page among the plurality of pages, and the register command is included in the page structure defined 
     Kurihara’171 teaches at least one processor that executes a set of instructions: (a) to receive a delete instruction for deleting a selected page of the plurality of pages from a user [shown in Fig.4, when the button 72 is being activated, the selected page is being deleted];
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa’741 according to the teaching of Kurihara’171 to include an operation panel to delete the unwanted page because this will allow only the desired pages in the printer to be processed and printed.
     The combination of Ogawa’741 and Kurihara’171 does not teach wherein the PDL commands include a register command and another command other than the register command, wherein the register command is a command for registering a resource which can be used across more than one page, wherein the register command is included in a page structure of a page among the plurality of pages, and the register 
     Matsui’859 teaches wherein the PDL commands include a register command and another command other than the register command [as shown in Fig.4, the PDL includes instructions which include a command indicating a start and end of a page, a command indicating an instruction to draw an image, and a command indicating rasterization and use of a resource and data attached to each instruction (paragraph 43)], wherein the register command is a command for registering a resource which can be used across more than one page (paragraphs 78 and 79), wherein the register command is included in a page structure of a page among the plurality of pages (Fig.4), and the register command is included in the page structure defined by a command indicating a start of page description and a command indicating an end of page description (Fig.4);
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogawa’741 and Kurihara’171 according to the teaching of Matsui’859 to include the PDL command 
     The combination of Ogawa’741, Kurihara’171 and Matsui’859 does not teach (b) in a case where PDL commands constituting a page structure of the selected page includes the register command, to edit the PDL data based on the delete instruction of the selected page, wherein the register command included in the page structure of the selected page remains in the edited PDL data while the another command among a group of PDL commands included in the page structure of the selected page is deleted; (c) to generate image data based on the edited PDL data.
     Since Ogawa’741 has suggested that the received PDL data of a job includes the common register commands for all of the pages in the job (Fig.2 and Fig.4) and the individual register commands for each individual pages in the said job, Kurihara’171 teaches that the pages in a job is being displayed and the desired displayed page is being selected and deleted from the job (Fig.4) and Matsui’859 teaches that the PDL data includes the page structure of each page among the plurality page and the page structure including a variety of commands including the commands to register the reusable objects to be reused in other pages (paragraphs 78 and 79),  therefore,  it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to display the pages associated with the received PDL data of the job on a display included a printer and to delete the unwanted page from the job via the said display so that only the PDL command associated with the individual deleted page is being deleted while the common PDL command associated with all of the pages and the PDL command associated with other individual 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogawa’741, Kurihara’171 and Matsui’859 to display the pages associated with the received PDL data of the job on a display included in a printer and to delete the unwanted page from the job via the said display so that only the PDL command associated with the individual deleted page is being deleted while the common PDL command associated with all of the pages and the PDL command associated with other individual pages in the job are not being deleted (in a case where PDL commands constituting a page structure of the selected page includes the register command, to edit the PDL data based on the delete instruction of the selected page, wherein the .
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa’741 (US 2014/0240741), Kurihara’171 (US 2009/0316171), Matsui’859 (US 2011/0043859) and further in view of Oomura’063 (US 2003/0002063).
     With respect to claim 15, which further limits claim 10, the combination of Ogawa’741, Kurihara’171 and Matsui’859 does not teach wherein the another command includes a drawing command for drawing using data related to font or glyph data corresponding to Character registered into the printing apparatus in accordance with the register command.
     Oomura’063 teaches wherein the another command includes a drawing command for drawing using the data related to font or the glyph data corresponding to Character registered into the printing apparatus in accordance with the register command (paragraph 156).

     With respect to claim 20, which further limits claim 17, the combination of Ogawa’741, Kurihara’171 and Matsui’859 does not teach wherein the another command includes a drawing command for drawing using data related to font or glyph data corresponding to Character registered in accordance with the register command.
     Oomura’063 teaches wherein the another command includes a drawing command for drawing using the data related to font or the glyph data corresponding to Character registered in accordance with the register command (paragraph 156).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogawa’741, Kurihara’171 and Matsui’859 according to the teaching of Oomura’063 to include variety commands in the print job described in PDL because this will allow the printer to know the requirement to print the received print job.
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa’741 (US 2014/0240741), Kurihara’171 (US 2009/0316171), Matsui’859 (US 2011/0043859) and further in view of Hull’682 (US 2005/0024682).
     With respect to claim 25, which further limits claim 10, the combination of Ogawa’741, Kurihara’171 and Matsui’859 does not teach wherein the at least one 
     Hull’682 teaches wherein the at least one processor further executes the instructions: (e) to download the resource in accordance with the register command [the printer retrieves the pages associated with the URL included in the PDL (paragraph 117)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ogawa’741, Kurihara’171 and Matsui’859 according to the teaching of Hull’682 to include URL associated with the contents in PDL because this will allow the printer to retrieve the desired contents to be printed more effectively.
     The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Torii’062 (US 2016/0086062) teaches an image forming apparatus includes a receiving unit that receives plural pieces of print data described in plural types of page description languages, plural drawing processors that respectively correspond to the plural types of page description languages, extract specific drawing objects from the plural pieces of print data, and convert the specific drawing objects into print image data, and an output unit that compares the print image data that the drawing processors have converted the specific drawing objects into, and outputs comparison results. 


Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674